Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 1 of 77 PageID #: 7323


                                                                              1


   1                        UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
   2
        - - - - - - - - - - - - -       X
   3
       UNITED STATES OF AMERICA,        :     18-CR-204(NGG)
   4
                   Plaintiff ,          :
   5                                          United States Courthouse
               -against-                :     Brooklyn, New York
   6
       KEITH RANIERE, et al.,           :
   7                                          January 9, 2019
                   Defendant.           :     3:00 o'clock p.m.
   8
        - - - - - - - - - - - -         X
   9

  10                      TRANSCRIPT OF MOTION HEARING
                    BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
  11                      UNITED STATES DISTRICT JUDGE.

  12
       APPEARANCES:
  13
       For the Government:              RICHARD P. DONOGHUE
  14                                    United States Attorney
                                        BY: MOIRA K. PENZA
  15                                        TANYA HAJJAR
                                            KEVIN M. TROWEL
  16                                    Assistant United States Attorneys
                                        271 Cadman Plaza East
  17                                    Brooklyn, New York

  18
       For Deft. K. Raniere:            MARC A. AGNIFILO, ESQ.
  19                                    TENY ROSE GERAGOS
                                        DANIELLE R. SMITH, ESQ.
  20

  21   For Deft. A. Mack:               SEAN S. BUCKLEY, ESQ.
                                        WILLIAM F. McGOVERN, ESQ.
  22

  23   For Deft. C. Bronfman:           SUSAN R. NECHELES, ESQ.
                                        KATHLEEN E. CASSIDY, ESQ.
  24                                    ALEXANDRA A.E. SHAPIRO, ESQ.
                                        FABIEN M. THAYAMBALLI, ESQ.
  25



                      CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 2 of 77 PageID #: 7324


                                                                               2


   1   APPEARANCES:    (Cont'd)

   2
       For Deft. K. Russell:               JUSTINE A. HARRIS, ESQ.
   3                                       AMANDA RAVICH, ESQ.

   4
       For Deft. L. Salzman:               ANDREA S. TAZIOLI, ESQ.
   5                                       HECTOR DIAZ, ESQ.

   6
       For Deft. N. Salzman:               DAVID STERN, ESQ. (Via Phone)
   7                                       ROBERT SOLOWAY, ESQ.

   8
       Court Reporter:                     Charleane M. Heading
   9                                       225 Cadman Plaza East
                                           Brooklyn, New York
  10                                       (718) 613-2643

  11   Proceedings recorded by mechanical stenography, transcript
       produced by computer-aided transcription.
  12

  13

  14                                   *     *    *

  15

  16               THE COURT:     You may be seated in the back.

  17               Appearances, please.

  18               MS. PENZA:     Moira Penza, Tanya Hajjar and Kevin

  19   Trowel for the United States.

  20               THE COURT:     Good morning.

  21               MR. AGNIFILO:      Good morning, Your Honor.      Mark

  22   Agnifilo, Teny Geragos and Danielle Smith for Keith Raniere

  23   who is present.

  24               MS. SHAPIRO:       Good morning, Your Honor.    Alexandra

  25   Shapiro, Fabien Thayamballi, Kate Cassidy and Susan Necheles



                      CMH       OCR        RMR        CRR   FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 3 of 77 PageID #: 7325


                                                                                 3


   1   for Clare Bronfman who is also present in court.

   2               THE COURT:    Thank you.        Good morning.

   3               MR. DIAZ:    Good morning, Your Honor.          Hector Diaz

   4   and Andrea Tazioli on behalf of Lauren Salzman who is standing

   5   here to my left.

   6               THE COURT:    Good morning.

   7               MS. HARRIS:    Good morning, Your Honor.            Justine

   8   Harris and Amanda Ravich for Kathy Russell who is on my right.

   9               MR. SOLOWAY:       Good morning, Your Honor.        Robert

  10   Soloway appearing for Nancy Salzman and my partner David Stern

  11   is appearing remotely by telephone together with Nancy

  12   Salzman.    We thank the Court for allowing him to appear with

  13   her that way.

  14               THE COURT:    Yes.

  15               Counsel, are you there on the phone?

  16               MR. STERN:    Yes, we are.

  17               THE COURT:    All right.        And the defendant is with

  18   you, correct?

  19               MR. STERN:    That's correct, Your Honor.

  20               THE COURT:    All right.        Thank you.

  21               All right.    And, finally?

  22               MR. BUCKLEY:       Yes.    Thank you, Your Honor.      Sean

  23   Buckley and William McGovern on behalf of Ms. Allison Mack who

  24   is standing to my right.

  25               THE COURT:    All right.        Thank you, everybody.



                      CMH       OCR          RMR     CRR        FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 4 of 77 PageID #: 7326


                                                                              4


   1                Anybody else?      Are we missing anybody?     That's a lot

   2   of people.

   3                Okay.   Thank you very much.     Be seated.

   4                I think we should start, I would like to hear from

   5   the government on the subject of the possibility of another

   6   superseding indictment because that might foreclose some or at

   7   least affect some of the discussion here today.            So?

   8                MS. PENZA:    Yes.

   9                THE COURT:    Speak.    Who would like to speak on that?

  10                MS. PENZA:    I would.

  11                THE COURT:    You would like to speak?

  12                MS. PENZA:    I would like to speak, Your Honor.

  13                THE COURT:    All right.

  14                MS. PENZA:    Your Honor, the government continues to

  15   expect a superseding indictment in this case.          Of course, we

  16   can't promise a superseding indictment.

  17                THE COURT:    You can't?     I can't promise a decision

  18   that would take into account the superseding indictment that

  19   hasn't been filed.     Right?     So there are issues here, as with

  20   Count Seven where, without a superseding indictment or

  21   withdrawal of Count Seven, I need to decide the motions here

  22   as promptly as possible.        So that's my concern.

  23                MS. PENZA:    Understood, Your Honor.      There are a

  24   number of factors that are weighing into the timing

  25   considerations for a superseding indictment.          Obviously, the



                      CMH        OCR       RMR     CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 5 of 77 PageID #: 7327


                                                                                5


   1   government is cognizant of the trial date that is set as of

   2   now and we are moving expeditiously.

   3                One of the items that is in play is the privilege,

   4   the discussions regarding privilege as to a number of

   5   documents, a number of e-mail communications that the

   6   government believes are relevant to our superseding indictment

   7   and so one of the things that we are waiting for is resolution

   8   of a number of these privilege issues.             In addition, there are

   9   always other complications with superseding indictments, but

  10   we do anticipate having one.        We just can't give the Court a

  11   precise date, but we do understand the benefit to the Court of

  12   having that type of certainty.           We just can't provide it at

  13   this time.

  14                THE COURT:    With regard to Count Seven where there

  15   is a venue issue, let's talk about that.

  16                Are you planning to withdraw Count Seven?          Do you

  17   have any information that would help the Court regarding

  18   Count Seven which has been identified as having a venue

  19   problem, Count Seven?

  20                MS. PENZA:    Sure.   Your Honor, would you mind if

  21   Mr. Trowel discusses that issue?

  22                THE COURT:    No, I don't mind.

  23                MS. PENZA:    Thank you.

  24                MR. TROWEL:    Thank you, Your Honor.

  25                I think as currently alleged, the government



                      CMH        OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 6 of 77 PageID #: 7328


                                                                                  6


   1   understands and agrees, assuming the defendant doesn't waive

   2   venue, that it won't be part of the trial.

   3                THE COURT:    I do not think he is waiving venue.        Is

   4   that about right?

   5                MR. AGNIFILO:      I don't think we're waiving venue.

   6                THE COURT:    There you go.

   7                MR. TROWEL:    The charge is effectively duplicated by

   8   one of the racketeering acts so the evidence at that trial is

   9   going to be by and large the same, but the government concedes

  10   that as it's currently alleged, it's not appropriate for trial

  11   here.   The government will seek to try it in the appropriate

  12   district and won't seek to try it here.          There's no dispute

  13   over that.

  14                THE COURT:    Whether or not there is a superseding

  15   indictment, that is the government's plan?

  16                MR. TROWEL:    Unless it's superseded to fix the venue

  17   defect, but as currently alleged, the government agrees it

  18   can't be part of the pending trial.

  19                THE COURT:    Okay.   Thank you.

  20                Do you want to comment on that at all?

  21                MR. AGNIFILO:      No, nothing.

  22                THE COURT:    That's it?    Okay.

  23                Yes, go on.

  24                MS. PENZA:    So, Your Honor, that is really the best

  25   we can do in terms of a superseding indictment.



                      CMH        OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 7 of 77 PageID #: 7329


                                                                              7


   1               THE COURT:    Okay.   Well, I am just raising it and,

   2   obviously, I am going to go ahead and decide the motions and

   3   if you get a superseding indictment in before I decide the

   4   motions, then I will ask the defense if it has any relevant

   5   comments to make about the superseding indictment that might

   6   affect my thinking about their motions to dismiss.           So, you

   7   know, it just means that we are compressing this whole process

   8   into a shorter span of time making it more difficult to

   9   prepare for trial.     That is my concern with waiting on a

  10   superseding indictment that may or may not come and in a form

  11   which may or may not be helpful to the Court and the defense.

  12               MS. PENZA:    We understand that, Your Honor, and we

  13   believe that is the best way forward.        The government is

  14   concerned about certain things in the defendants' briefing

  15   that try to tie things to a superseding indictment that, as

  16   you say, may or may not come.       Ultimately, that is not the

  17   government's ultimate decision as to whether there is a

  18   superseding indictment.

  19               THE COURT:    And it is not the defense's decision as

  20   to whether an issue can be tied to a deficiency in the

  21   indictment.    I will decide that.      If there is no superseding

  22   indictment, I will decide it without the superseding

  23   indictment.    That's not a problem for me.

  24               MS. PENZA:    Understood, Your Honor.

  25               THE COURT:    All right.



                      CMH       OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 8 of 77 PageID #: 7330


                                                                              8


   1                MS. PENZA:    Thank you, Your Honor.

   2                THE COURT:    I got everyone's briefing --

   3                Thank you.

   4                MS. PENZA:    Thank you.

   5                THE COURT:    -- speaking of which, I want to thank

   6   the parties for all the bedtime reading you have provided to

   7   me and my clerks.     There is extensive briefing on all the

   8   issues and I hope that it is not anyone's plan to go into

   9   every last detail of every last case and argument.

  10                What I would like you to do today, if at all

  11   possible, is to zero in on specific narrow problems with the

  12   other side's case regarding your individual clients and to

  13   afford the other side then to make a brief comment if

  14   necessary.    There is some case law that has come along from

  15   the Ninth Circuit and the Second Circuit which I am sure you

  16   are going to talk about, but what I would appreciate is if you

  17   can keep it to those critical issues that are really the heart

  18   of your argument.     So what I think we ought to do is just run

  19   down the list.

  20                Let's start with Count One on the RICO conspiracy.

  21   All the defendants have made motions to dismiss Count One and

  22   I understand, Ms. Shapiro, is going to speak on Count One.

  23   Why don't you stand over there so everyone can see you.

  24                MS. SHAPIRO:       Oh, sure.

  25                THE COURT:    And hear you.    I think the microphone is



                      CMH        OCR       RMR     CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 9 of 77 PageID #: 7331


                                                                              9


   1   working.    We'll double check and just check the microphone,

   2   please.

   3                MS. SHAPIRO:       Does that work?

   4                THE COURT:    Yes, it does.

   5                MS. SHAPIRO:       Thank you.

   6                THE COURT:    Welcome.

   7                MS. SHAPIRO:       Thank you, Your Honor.   And I'm --

   8   we've made really, I think, two broad arguments that go to the

   9   entirety of Count One and with the Court's permission, I'm

  10   going to focus on the defects in the racketeering acts

  11   relating, in particular, to the ones that are based on

  12   underlying offenses.       Mr. Thayamballi is going to briefly

  13   address the deficiencies in the pattern allegations if that's

  14   all right.

  15                THE COURT:    Do you think that if one of the

  16   racketeering acts is withdrawn, that that would require that a

  17   new indictment be sought by the government as to Count One?

  18                MS. SHAPIRO:       We do, Your Honor.

  19                THE COURT:    Why?

  20                MS. SHAPIRO:       Because as we argue in our briefs, and

  21   by the way, as we pointed out in the reply, the government did

  22   not dispute this.     Maybe they're going to dispute it today --

  23                THE COURT:    Well, I think we will give them their

  24   opportunity.

  25                MS. SHAPIRO:       In order to find probable cause to



                      CMH        OCR       RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 10 of 77 PageID #: 7332


                                                                              10


    1   charge Count One, the grand jury, among other things, had to

    2   find that there was an enterprise engaged in a pattern of

    3   racketeering and they were presented, presumably, with the

    4   racketeering acts alleged in the indictment and had to make

    5   findings based, findings of pattern based on that evidence and

    6   we don't know, sitting here today, which of those racketeering

    7   acts they found probable cause as to.         So if some of them, one

    8   or more of them are defective, we think the government would

    9   have to go back to the grand jury if they wanted to cure it

  10    with the ones that are not defective or if they can cure the

  11    ones that are defective, to present an appropriate indictment

  12    to the grand jury.

  13               THE COURT:    Okay.    Go ahead.

  14               MS. SHAPIRO:       And I think -- and I take Your Honor's

  15    point that you've read all the briefing so I'm going to try to

  16    be very brief in response to any of the questions the Court

  17    has but I do want to highlight a few things.

  18               We think the biggest problem with Count One is that

  19    there are multiple racketeering acts which themselves turn on

  20    these, on other offenses, and we've detailed, gone into detail

  21    about each of the problematic ones in the briefs, but I just

  22    did want to highlight a couple of examples and why we think

  23    they're problematic.

  24               So, one example is Racketeering Act 5-B which

  25    charges Ms. Bronfman with money laundering in furtherance of a



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 11 of 77 PageID #: 7333


                                                                              11


    1   violation of 8 U.S.C. 1324, but that statute, in turn, which

    2   is an immigration crime itself has numerous subsections and

    3   encompasses at least six distinct offenses and the indictment

    4   does not specify which, if any, of those offenses are being

    5   referenced.    As a result, we don't know, you know, whether the

    6   grand jury was even presented with evidence of a specific

    7   violation or what they found.       So that's one example.

    8              Another one is in -- sorry, Your Honor -- in 5-A

    9   which specifically identifies -- and this is the one with, we

  10    think, the First Amendment problem as well.         That offense is

  11    encouraging or inducing an alien to come to enter or reside in

  12    the U.S. knowing or in reckless disregard to the fact that

  13    such coming to entry or residence is in violation of law and

  14    we don't know what law.       That's not specified there.     I think

  15    we've presented a number of cases demonstrating that this type

  16    of specificity is required both as a matter of the grand jury

  17    clause and as a matter of the Sixth Amendment requirements of

  18    notice.   We've cited a number of cases, I won't go into

  19    chapter and verse, but, among others, in this District, the

  20    Thompson and Awan cases dismissing for similar reasons.           We've

  21    also pointed to the Supreme Court's decision in the Descamps

  22    case where in a footnote, the Court said, "If a single statute

  23    sets forth several different offenses, a pleading that does

  24    not indicate which crime the defendant allegedly committed is

  25    insufficient."      So we think that each of the racketeering acts



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 12 of 77 PageID #: 7334


                                                                              12


    1   that has this problem is fundamentally defective and needs to

    2   be dismissed and for the reasons we indicated earlier, that

    3   means the whole count has to be dismissed.

    4              I do want to just briefly respond to, you know, the

    5   government's argument that, you know, it's a RICO conspiracy,

    6   it's not a substantive RICO and, therefore, you know, they

    7   asserted that they don't have to get into this detail, and I

    8   want to make two points in that regard.

    9              One is the principal cases they're relying on are

  10    the Second Circuit's Applins decision and the

  11    Seventh Circuit's Glecier case, but in both of those cases,

  12    the courts made clear that at a minimum, the indictment does

  13    need to identify specific types of crimes and there's also a

  14    reference in both cases to "specific statutory provisions."

  15    Given the other authorities that we've cited, you know, that

  16    can't just mean identifying, for example, Section 1324 without

  17    specifying which crime within that statute is the one that is

  18    supposed to be incorporated in, for example, the money

  19    laundering offense or the identity offense, theft defense and

  20    some of the other racketeering acts.

  21               The other thing I wanted to point out in that regard

  22    is that although it is true as the government points out,

  23    clearly, that for a RICO conspiracy, it doesn't have to prove

  24    that any defendant specifically agreed to engage themselves in

  25    two racketeering acts, the government does have to prove and



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 13 of 77 PageID #: 7335


                                                                              13


    1   the trial jury will be instructed that there was an agreement

    2   among two or more persons to participate in an enterprise that

    3   would affect interstate commerce through a pattern of

    4   racketeering activity.         As, you know, the Sand instructions,

    5   for example, make clear, the court then has to instruct the

    6   trial jury what is an enterprise and what is a pattern of

    7   racketeering activity.         So you can't just say, well, just

    8   because an individual defendant doesn't have to specifically

    9   agree to commit to racketeering acts, that the grand jury or

  10    the petit jury, if the case gets to that stage, doesn't have

  11    to actually find a pattern.

  12                So for those reasons, we think these are fatal

  13    defects in Count One.

  14                THE COURT:    I will hear from the government on that.

  15                MS. SHAPIRO:       Okay.   I have a couple of other issues

  16    I was going to address but I assume the Court --

  17                THE COURT:    We will go on to those issues later.

  18    Thank you very much.

  19                Sir, did you want to add something?

  20                MR. THAYAMBALLI:       Your Honor, I was going to address

  21    the pattern issues.      So I don't know if you want to address

  22    that now.

  23                THE COURT:    It can wait or you can do it now.        Just

  24    do it.

  25                MR. THAYAMBALLI:       Certainly, Your Honor.



                      CMH        OCR       RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 14 of 77 PageID #: 7336


                                                                              14


    1              So, Ms. Shapiro's argument was about deficiencies in

    2   the individual acts that caused the entire pattern to fail.

    3   What I'm going to address is the fact that predicate acts are

    4   not related and so they can't amount to a RICO pattern, as

    5   Your Honor is aware.

    6              THE COURT:    As part of an enterprise, that there

    7   would have to be a connection of all the racketeering acts to

    8   a particular course of action that's contemplated by the

    9   conspiracy, is that what you're saying?

  10               MR. THAYAMBALLI:     Yes, Your Honor.     The government

  11    has to show two things in the indictment in order to

  12    demonstrate relatedness.      It's vertical relatedness, so the

  13    relationship between the acts and the enterprise, and, as

  14    Your Honor said, the course of conduct where the acts are

  15    related to each other under a number of factors that the

  16    Second Circuit clarified in its Reich versus Lopez decision.

  17               That decision is critical.       The government doesn't

  18    really come to terms with it.       It makes clear that there is a

  19    distinction between vertical and horizontal relatedness and

  20    the Court should scrutinize racketeering acts to determine

  21    whether they are, in fact, related.        Of course, the government

  22    says that that's an issue for the trial jury and not an issue

  23    for the indictment.     They seem to say that they just have to

  24    use the word "pattern" and that's enough to charge a pattern

  25    of racketeering activity, but that's clearly not the case.           I



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 15 of 77 PageID #: 7337


                                                                               15


    1   mean, granted, in Section 1962(c), the statutory term is

    2   pattern of racketeering activity, but it's not enough to just

    3   quote that language.     For example, the government has to

    4   allege the racketeering activity that makes up the pattern

    5   which goes beyond quoting the language of the statute and

    6   indeed courts have also held that the indictment must show

    7   that the racketeering acts are related and that they satisfy

    8   the continuity requirement.

    9              THE COURT:    And that's not just, that's not just an

  10    issue for the jury; you want a more robust explanation in the

  11    indictment, is that it?

  12               MR. THAYAMBALLI:     That's correct, Your Honor.       And I

  13    think the government acknowledges that a large number of cases

  14    apply that standard, I mean, a number of cases that they cite.

  15               They don't address the Procter & Gamble decision

  16    from the Second Circuit where the court unequivocally stated

  17    that an indictment, like a complaint, must show both

  18    relatedness and continuity which are aspects of the pattern

  19    requirement, and if the pleadings fail to show either of those

  20    requirements, the RICO count must be dismissed.

  21               So that's why the government does try to make some

  22    effort to show that the acts are related in its brief.           The

  23    problem is that it didn't do that in the indictment.          I think

  24    the clearest indication of this is the fact that,

  25    fundamentally, the racketeering acts break down into two very



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 16 of 77 PageID #: 7338


                                                                              16


    1   distinct groups, what we call the DOS acts and the non-DOS

    2   acts.

    3              As Your Honor is aware, the alleged DOS acts are

    4   charged acts of sex trafficking, forced labor, extortion, that

    5   are charged against Keith Raniere, Allison Mack and Lauren

    6   Salzman who are alleged in the indictment to be members of DOS

    7   or the founder of DOS.        By contrast, there are the non-DOS

    8   acts which are completely different.        They are relatively

    9   bland nonviolent, none-coercive offenses, things like identity

  10    theft and inducing the illegal entry of an alien.          They are

  11    charged against different participants other than Mr. Raniere.

  12    Against Clare Bronfman, Kathy Russell and Nancy Salzman, none

  13    of whom are alleged to be members of DOS.

  14               THE COURT:    And Raniere is in both groups.

  15               MR. THAYAMBALLI:       Mr. Raniere is in both groups,

  16    that's true.

  17               THE COURT:    And that would appear to be the

  18    connection between the DOS acts and non-DOS acts as part of an

  19    enterprise.    Isn't that their theory?

  20               MR. THAYAMBALLI:       Your Honor, it does appear that

  21    their theory of relationship is that everything relates to

  22    Mr. Raniere.    The problem for them is that the Second Circuit

  23    has said it's not enough.

  24               In Reich versus Lopez, the court made very clear

  25    that for horizontal relatedness, it is not enough to have a



                       CMH      OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 17 of 77 PageID #: 7339


                                                                              17


    1   mere overlap of participants and in that case, there was, in

    2   fact, an overlap of three participants.         This is a court

    3   analyzing a pleading and determining as a matter of law these

    4   allegations don't state a claim.

    5              Here, there's only one overlapping participant and

    6   none of the others overlap.

    7              THE COURT:    Thank you.

    8              MR. THAYAMBALLI:     Thank you.

    9              THE COURT:    I want to hear from the government on

  10    this particular, these particular issues.

  11               MR. TROWEL:    Thank you, Your Honor.

  12               THE COURT:    Go ahead, briefly.

  13               MR. TROWEL:    Okay.    There are a couple of sort of

  14    broad points that I'd like to make if I could.

  15               THE COURT:    Go ahead.

  16               MR. TROWEL:    And one of them is that the gist of the

  17    defendants' arguments is generally lack of notice and I think

  18    one of the important points to take away from the briefing is

  19    that the government has gone far beyond what would be required

  20    in a typical or what would be required in a RICO conspiracy

  21    charge.

  22               As Your Honor knows from Bronson, as the Second

  23    Circuit has discussed in Applins, as the Seventh Circuit

  24    described in Glecier and any number of cases, the government

  25    could have alleged specific types.       Those types when alleged



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 18 of 77 PageID #: 7340


                                                                               18


    1   are simply a line that says violations of 15 U.S.C. 1912 or

    2   1956 or whatever it is with no further detail.

    3              Part of the inconsistency in the defendants'

    4   argument is that were they to prevail here, one result might

    5   be that the government sought an indictment that did that.

    6   It's clearly approved in the Circuit.        It's clearly approved

    7   in other circuits.     That would provide them less notice.        That

    8   would not serve their purpose.         Similarly, another possible

    9   outcome would be, for example, in Racketeering Act 1-A,

  10    there's a cross-reference to 1324(a)(1)(A).         If they were to

  11    get the relief they're seeking, the government might simply

  12    reindict and note the subparagraphs I through V which are the

  13    ones that exist in 1324(a)(1)(A).

  14               Given that that would be the remedy, it's difficult

  15    to see how they can properly make a notice argument because

  16    the allegations are quite specific.        There are sub-predicated

  17    racketeering acts that provide additional detail.          There are

  18    extensive filings that give a lot of information about the

  19    government's theory.

  20               Related to this argument, I think it's important to

  21    note a number of their arguments and especially Mr. Raniere's

  22    rely on an understanding of exactly what the government's

  23    charging here.

  24               So Mr. Raniere's Brady argument, for example, he

  25    says:   The government has spoken with numerous women known and



                      CMH       OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 19 of 77 PageID #: 7341


                                                                              19


    1   unknown who have repeatedly debunked the government's core

    2   theory.   He says -- he summarizes his understanding of the

    3   "heart of the government's argument."        Then, in the same

    4   section, he talks about or in his opening brief, he talks

    5   about women in Mexico that would provide testimony that would

    6   tend to exculpate his clients.

    7                These arguments about what the government is

    8   arguing --

    9                THE COURT:    And that is from Mr. Agnifilo's

  10    affirmation, right?

  11                 MR. TROWEL:    Correct.

  12                 And these are fundamentally inconsistent with the

  13    idea that the defendants don't understand the charge.          I think

  14    it's plain from any number of documents filed in the case that

  15    that argument is bordering on frivolous, but the fact that

  16    they are elsewhere in their brief describing the government's

  17    case I think strongly suggests that that's the case.

  18                 To talk about the two issues that have been

  19    discussed so far, the cross reference issue, I think when it

  20    comes to -- there are really two issues here.         When it comes

  21    to the racketeering counts, the racketeering acts, rather,

  22    their argument runs squarely into Glecier, Applins, Bronson,

  23    dozens, hundreds of cases charging RICO conspiracy saying that

  24    the government simply doesn't have to do what they did here

  25    and simply allege a type.       Those arguments, I think,



                       CMH        OCR    RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 20 of 77 PageID #: 7342


                                                                              20


    1   ultimately are, and that argument applies to the count as

    2   well, Count Seven, and the reason is that those

    3   cross-referenced statutes are not elements of either the

    4   racketeering act or the charged crime.

    5              The elements -- so, for example, just to take, for

    6   example, Racketeering Act 1, Racketeering Act 1 alleges

    7   conspiracy to commit identity theft with the intent to commit,

    8   aid and abet or in connection with this other crime.          The

    9   element is the intent to commit the top level crime, identity

  10    theft, with this other crime in mind, so in connection with,

  11    for example.

  12               Case law is absolutely clear the government doesn't

  13    have to prove another violation, the government doesn't have

  14    to offer evidence as to the elements of those other

  15    violations.    The case law is actually quite clear too, I

  16    believe, that the government doesn't have to be unanimous --

  17    the jury doesn't have to be unanimous as to the subsections of

  18    that cross-referenced crime because the essential element is

  19    not the element of 1324.       It's the intent to commit the top

  20    level crime by one of these available means.         That same

  21    logic -- and I'm happy to provide some case cites to the Court

  22    if it's helpful, but that same logic applies to specified

  23    unlawful activity.      The jury need not be unanimous as to that.

  24               We have not -- the allegations here have not named

  25    10, 20 crimes.       They've named a single crime, a single statute



                       CMH       OCR     RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 21 of 77 PageID #: 7343


                                                                               21


    1   that has subsections that are very closely related.          So when

    2   you look at 1324, it's transport, harbor.         This is a group of

    3   criminal acts that are very closely related such that the

    4   difference between them does not, certainly doesn't impede

    5   their ability to put together their defense and nor, to go

    6   back to Your Honor's original question, does it raise

    7   questions about the grand jury.

    8               The government had to offer evidence to the grand

    9   jury about the intent to commit the top level crime with this

  10    other crime in mind.      It was not required to offer the grand

  11    jury evidence of a specific subsection nor will it be required

  12    to prove to the jury or to get a unanimous verdict from the

  13    jury as to one of those subsections.        So, in other words, if

  14    half the jury believes that the defendant committed identity

  15    theft of 1324(a)(1)(A)(i) and the other half (a)(1)(ii), the

  16    government has still met its burden as to the element and the

  17    defendant is not entitled to an acquittal.

  18                THE COURT:    When this goes forward and we get to the

  19    point where we are having a charge conference, we can talk

  20    about it.

  21                MR. TROWEL:    Exactly.    So I think that's the broad

  22    point as to the cross-reference argument, both to the

  23    racketeering acts and the charge.

  24                On the pattern argument, I think they all but ignore

  25    the government's cases from across the Circuits that simply



                      CMH        OCR     RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 22 of 77 PageID #: 7344


                                                                                22


    1   say the government doesn't have to allege pattern.           I think my

    2   adversary just noted a moment ago that the government went to

    3   the indictment and explained to the Court in its brief how

    4   pattern is shown.     That's what's required.        The government has

    5   alleged purposes, means and methods.         That's what establishes

    6   the pattern for purposes of the indictment.           They will

    7   obviously have a chance to contest the evidence on that point

    8   to the Court and to the jury but here, it's plainly sufficient

    9   on its face, that's all that's required, and none of the cases

  10    they cite will require more than that.

  11               THE COURT:    All right.

  12               MR. TROWEL:    Thank you, Your Honor.

  13               THE COURT:    Let's talk about the sex trafficking and

  14    forced labor conspiracy issues.

  15               Mr. Buckley, come on up.

  16               MR. BUCKLEY:       Yes.    Thank you, Your Honor.

  17               THE COURT:    Good morning, sir.

  18               MR. BUCKLEY:       Good morning, Your Honor.      How are

  19    you?

  20               THE COURT:    I'm well.

  21               MR. BUCKLEY:       With the Court's permission.

  22               THE COURT:    Yes.

  23               MR. BUCKLEY:       So the difficulty that we face here is

  24    that the indictment has charged our client with crimes under

  25    the Trafficking Victim Protection Act.            This is an act that



                      CMH       OCR          RMR    CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 23 of 77 PageID #: 7345


                                                                              23


    1   was designed to implement the Thirteenth Amendment's

    2   prohibition on slavery as well as to combat the scourge of

    3   international human trafficking.         Nevertheless, despite

    4   applying that statute to a very unique set of facts as

    5   presented here, facts that don't implicate either of those

    6   policies or considerations, the government --

    7               THE COURT:    Can I just interrupt for a minute and

    8   say isn't that a fact issue that the jury has to decide?            Why

    9   are you bringing that to my attention?           You are reaching

  10    conclusions of fact that really are not permissible at this

  11    point, isn't that right?

  12                MR. BUCKLEY:       Respectfully, Your Honor, no, that is

  13    not correct.    The reason it's appropriate at this point is

  14    what the government has done here in the first instance is

  15    returned a bare-bones indictment that they concede in their

  16    opposition papers does nothing more than track the statutory

  17    language.

  18                Now, while that may be permissible in certain cases,

  19    there are a whole class of cases where it is not permissible

  20    to merely track the statutory language.

  21                The Second Circuit's decision in Pirro has made

  22    clear that there are limitations on that oft cited principle

  23    and has made clear that while you may track, while the

  24    government may track the statutory language, for purposes of

  25    the general description of the offense, the indictment also



                       CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 24 of 77 PageID #: 7346


                                                                              24


    1   necessarily must include and be accompanied by some

    2   description of facts specific enough to describe a particular

    3   criminal act rather than simply a type of crime.

    4              As this court has noted, the quantum and type of

    5   factual specificity that must be included in an indictment

    6   varies according to the charges.           That's from Your Honor's

    7   opinion in Urso.     In that case, there are certain parallels

    8   with respect to the charges that you dismissed in that case in

    9   that this is a case where many of the allegations are premised

  10    upon a concept of threats of serious harm akin to extortionate

  11    threats.

  12               The Second Circuit has also made clear that --

  13               THE COURT:    Is withholding, is the threat to

  14    withhold funds, collateral, a threat of continuing harm?

  15               MR. BUCKLEY:       I'm sorry, a threat of what,

  16    Your Honor?

  17               THE COURT:    Withhold collateral.

  18               MR. BUCKLEY:       Yes.

  19               THE COURT:    Would that be a threat of continuing

  20    harm?

  21               MR. BUCKLEY:       A threat of continuing harm?

  22               THE COURT:    Or of harm?

  23               MR. BUCKLEY:       Our position, Your Honor, is no, that

  24    it is not the threat of harm at all, particularly in a

  25    situation where the collateral was voluntarily presented with



                      CMH       OCR          RMR     CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 25 of 77 PageID #: 7347


                                                                              25


    1   an understanding of how the collateral would be held and the

    2   circumstances that may give rise to the release of collateral,

    3   if at all.

    4                THE COURT:    Well, wouldn't the question be what is

    5   in the mind of the person whose collateral is being held,

    6   whether that would be a threat of harm?           Maybe you or I would

    7   say, you know, that's no threat, I put up collateral all the

    8   time, but some person who is under some disability

    9   intellectually or emotionally might view it as a threat of

  10    harm and that's something that we present to a jury for their

  11    determination.       Aren't we sort of jumping ahead of ourselves

  12    here?

  13                 MR. BUCKLEY:       Well, to address Your Honor's point

  14    about whether the threat of harm is in the mind of the

  15    beholder, the answer to that is no, Judge.          The statute

  16    provides that it is the threat viewed from the perspective of

  17    an objective person who would have been in the position of the

  18    individual and whether that threat or that harm rises to such

  19    a level of seriousness for an objective person to feel

  20    compelled to remain in either the forced labor situation or is

  21    compelled to engage or continue to engage in sex trafficking.

  22                 THE COURT:    Well, this is an unusual case, you will

  23    admit, in many ways and I am just wondering whether the facts

  24    of this case might require a careful consideration of whether

  25    the individuals who are alleged victims of this alleged



                       CMH        OCR       RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 26 of 77 PageID #: 7348


                                                                              26


    1   conspiracy and these substantive crimes that are alleged would

    2   put us in a different situation.         I am just wondering how you

    3   would view that.

    4               MR. BUCKLEY:       Well, Judge, when it's phrased that

    5   way, then I think the consideration is a question of fact that

    6   would necessarily require information and testimony from the

    7   individuals, but just to take a step back, the statute itself

    8   provides that it is one to be observed from an objective

    9   standard.

  10                THE COURT:    All right.

  11                MR. BUCKLEY:       Putting that aside though, Judge, the

  12    point that I made with respect to threats and reliance upon

  13    the Urso decision is that there are requirements when a

  14    statute or a crime as alleged relies upon generic terms,

  15    generic terms such as threat, a generic term such as serious

  16    harm, a generic term such as sexual act, terms that embrace a

  17    variety of meanings.      Under the Second Circuit's precedence,

  18    it is not sufficient in those situations merely to put forward

  19    a bare-bones indictment and the use of generic terms requires

  20    that there be some particularity, a dissent into some factual

  21    particulars.

  22                Here, the government has made no effort to address

  23    those precedents, it has made no effort to explain why it is

  24    that the indictment relies upon the bare bones recitation of

  25    merely the statutory elements and it doesn't address the



                       CMH       OCR       RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 27 of 77 PageID #: 7349


                                                                              27


    1   Second Circuit's clear statement in Pirro that there are

    2   limitations on the permissible scope of merely relying upon

    3   the statute.

    4              So, just a couple of examples because I know Your

    5   Honor has read the briefing, but there's a number of reasons

    6   why the forced labor and trafficking counts require heightened

    7   pleading here.

    8              As I noted a moment ago, they use generic terms

    9   similar to an extortion case.       They are alleged to involve

  10    unspecified threats or implied threats of unspecified serious

  11    harm.   In many instances, they do not name victims, relying

  12    upon unspecified lower ranking members.         The details with

  13    respect to the location of the crimes are ambiguous at best.

  14    For example, they allege in each count in the Eastern District

  15    of New York and elsewhere which is far broader and less

  16    specific than what the Tomasetta court found to be

  17    inappropriate where they alleged Worcester, Massachusetts.

  18               Similarly, there's no detail about the alleged

  19    commercial sex acts, who performed them, when, where, or one

  20    thing about this --

  21               THE COURT:    Excuse me just a minute.

  22               Could you turn off your microphones at the tables

  23    because it is interfering with our ability to hear unless you

  24    have something to say in which case turn them on.

  25               Sorry, sir.    Sorry to interrupt.



                       CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 28 of 77 PageID #: 7350


                                                                                28


    1              MR. BUCKLEY:       No problem.

    2              So as I was saying, commercial sex acts, there's no

    3   indication in the pleading as far as who performed them, when,

    4   where or what thing of value was exchanged to whom or on

    5   account of them and they allege a broad time period spanning

    6   September 2015 to 2017.

    7              When you take a look at those bare bones allegations

    8   unsupported by any facts, it becomes clear that this

    9   indictment as pled, given the nature of the crimes charged,

  10    the unique application of the statutes that I described at the

  11    outset, that this indictment doesn't satisfy either the Fifth

  12    or the Sixth Amendment's pleading requirements.            It doesn't

  13    establish that it has charged a crime with sufficient position

  14    to inform the defendant of the nature of the cause of action.

  15    There isn't enough detail in there for the defendant to be

  16    able to determine what it is she must be prepared to meet at

  17    trial.

  18               Equally concerning, as Your Honor has noted and as

  19    the Second Circuit and the Supreme Court has noted, an

  20    indictment of this nature that is so reliant upon generic

  21    terms, that cites to just such broad types of conduct does not

  22    provide sufficient factual particularity to ensure that at

  23    trial, the government will not fill in elements of the crime

  24    with facts not considered by the grand jury.         This indictment

  25    doesn't permit anyone to understand what facts about each of



                      CMH       OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 29 of 77 PageID #: 7351


                                                                              29


    1   the offenses and about which purported victims were presented

    2   to the grand jury.

    3              Now, to shift from there, Your Honor, and given that

    4   it fails both of those tests, it should be dismissed for a

    5   facial violation of the indictment clause.

    6              Now, in their opposition papers, as I noted, the

    7   government falls back simply on the old adage that we need

    8   merely only track the language of the statute.         I think I've

    9   explained why that is the case.         But here, the government then

  10    tries to salvage this indictment by arguing that, well, the

  11    defendants here have sufficient notice with respect to each of

  12    these counts because the complaint and the detention letters

  13    filed in this case lay out the factual allegations and,

  14    therefore, that's why the bare bones indictment here is

  15    sufficient.

  16               THE COURT:    Well, it is in the nature of, they are

  17    claiming that they provided some discovery to put more meat on

  18    the bones, so to speak.

  19               MR. BUCKLEY:       That's correct, Judge.

  20               THE COURT:    That's what they say.

  21               MR. BUCKLEY:       That's what the government --

  22               THE COURT:    Got it.

  23               MR. BUCKLEY:       The law is clear in the first instance

  24    that such discovery, such additional information cannot cure a

  25    constitutional defect with the indictment, and they shouldn't



                      CMH       OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 30 of 77 PageID #: 7352


                                                                              30


    1   be permitted to do so here, but our point is even putting

    2   aside the constitutional vagaries and insufficiencies of the

    3   indictment as pled, when you take those additional facts, when

    4   you take the government's proffer of the relevant facts here

    5   as contained in the complaint and the bail letters, putting

    6   aside the constitutional insufficiencies, the indictment and

    7   the complaint as alleged still fail to state a claim.

    8              In particular, with respect to the forced labor

    9   count, the labor and services as I noted are entirely

  10    unspecified in the indictment.         They're referred to merely as

  11    labor services in paragraphs 33 and 35.          With respect to those

  12    that are described in the complaint, they are not the types of

  13    labor or services that constitute the paradigmatic forced

  14    labor that other courts, when considering the application of

  15    this statute, have found to qualify as forced labor.          Those

  16    are typically prostitution, sweatshop work, manual labor or

  17    domestic service.

  18               Here, in the complaint, what's alleged are

  19    essentially favors.     They're not tasks that would be performed

  20    by an employee for an employer.        They're not tasks that

  21    somebody would perform with expectation of compensation.

  22    They're things like bringing other members of the organization

  23    coffee, picking up groceries for them, making them lunch,

  24    carrying luggage, things of that nature.         So just the labor

  25    and services, even as identified with the benefit of the



                      CMH       OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 31 of 77 PageID #: 7353


                                                                              31


    1   allegations of the complaint, fall well outside the

    2   paradigmatic forced labor that is typically considered in a

    3   criminal prosecution for forced labor.

    4              Another problem with the forced labor count which

    5   also dovetails with the trafficking count is that the means

    6   used allegedly to obtain these favors cannot qualify as

    7   serious harm or threats of serious harm under the statute.

    8              In the first instance, neither the complaint nor the

    9   indictment established that Ms. Mack or anyone else obtained

  10    these favors by means of the threats alleged in the complaint.

  11    Once again, even the nature of the threats and the means and

  12    methods used purportedly to bring about this forced labor,

  13    once again, these fall well outside of what other courts have

  14    considered appropriate.

  15               THE COURT:    Or onerous?

  16               MR. BUCKLEY:       Or onerous, correct, Judge.

  17               THE COURT:    I think that's the standard, whatever

  18    "onerous" means.

  19               MR. BUCKLEY:       Onerous or sufficient to compel

  20    somebody to remain in a position of servitude, of forcible

  21    servitude, or compel somebody to continue to engage in

  22    commercial sex acts.     But those typical characteristics that

  23    courts have considered, none of those are present here.           None

  24    of them are alleged in the complaint.

  25               THE COURT:    I mean, one of the problems is this



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 32 of 77 PageID #: 7354


                                                                               32


    1   isn't a civil case where we would have extensive discovery

    2   before trial where the Court could test out some of these

    3   terms and hook them up to the facts that are developed in

    4   discovery and where we would have a summary judgment motion.

    5   So that makes it more difficult for you and for the Court to

    6   measure whether something, whether a behavior is sufficiently

    7   onerous or outrageous or whatever term you want to use to

    8   constitute forced labor.       And, again, the question is how much

    9   of this do I have to resolve on a motion to dismiss and how

  10    much of it, if there is a conviction, do I resolve on a

  11    Rule 29 motion.     So there you go.

  12               MR. BUCKLEY:       Yes.    Understood completely,

  13    Your Honor, and I think the point that Your Honor just made,

  14    again, comes back to my first point and really underscores the

  15    problem with the indictment as alleged here.

  16               We're in a position where we have to go to the

  17    allegations of the complaint.          Indeed, the government had to

  18    go to the allegations of the complaint to try to explain what

  19    it is that the indictment means and what the serious harm that

  20    they're alleging is and, you know, what the onerous burdens

  21    put in place were, and I think that really highlights the

  22    problems with the deficiency of the indictment as drafted.

  23               THE COURT:    All right.

  24               MR. BUCKLEY:       And our point is that if we then take

  25    for purposes of this motion, assuming the truth of the



                      CMH       OCR          RMR    CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 33 of 77 PageID #: 7355


                                                                              33


    1   allegations in the complaint to inform that, that they don't

    2   state a claim.

    3              We touched upon the Headley case from the Ninth

    4   Circuit which we submit really outlines the difference here

    5   about how even in spite of the existence of onerous

    6   conditions, that there need be a causal nexus between those

    7   conditions and the purportedly forced labor, and that other

    8   items like the ability for people to lead, the sophistication

    9   of individuals, when considered in light of the purpose of the

  10    statute here, that that puts the government in a position

  11    where even taking those allegations of the complaint, they

  12    cannot state a claim.

  13               Again, with regard to that, the government doesn't

  14    address any of those arguments in its opposition brief.

  15    Instead, it falls back on the pleading standards and says even

  16    though in the first breadth to resuscitate our indictment,

  17    we're going to ask you to take a look at the complaint with

  18    respect to failure to state a claim, you have to take as true

  19    the unsubstantiated and insufficiently pled allegations of the

  20    indictment, but don't consider the complaint.         Respectfully,

  21    Judge, we think that they have now presented the complaint as

  22    a proffer of the facts and that you are permitted to consider

  23    it in resolving that motion.

  24               THE COURT:    Thank you.     Anything else?

  25               MR. BUCKLEY:       The only other point I would make,



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 34 of 77 PageID #: 7356


                                                                              34


    1   Judge, is that the TVPA, the Trafficking Victims Protection

    2   Act as applied here is unconstitutionally vague.           As I

    3   indicated at the outset, it was designed --

    4              THE COURT:    Didn't somebody come to that conclusion

    5   that it is unconstitutionally vague?         Who was that, another

    6   court?   Isn't there a court that came to that conclusion?

    7              MR. BUCKLEY:       There is not a court that came to that

    8   conclusion.    A constitutional challenge was mounted in the

    9   Estrada-Tepal case here in the Eastern District of New York.

  10    That court did not feel it necessary to reach the

  11    constitutional challenge finding that the --

  12               THE COURT:    Who was the judge in that case?

  13               MR. BUCKLEY:       That was Judge Brodie, Your Honor.

  14               THE COURT:    Judge Brodie.

  15               MR. BUCKLEY:       Yes.    The court did not find it

  16    necessary to reach that constitutional issue.

  17               While noting the significant overbreadth of the

  18    statute, given the generic terms that are used in this

  19    statute, Judge Brodie nevertheless said that I don't need to

  20    reach that issue because the conduct alleged here falls so

  21    clearly within the heartland of the conduct that form the

  22    basis of prior criminal prosecutions, that I don't need to go

  23    there.   Footnote 7 in the Estrada-Tepal case is where

  24    Judge Brodie lists all the criminal prosecutions.          When you

  25    look at those prior criminal prosecutions, they are so far



                      CMH       OCR          RMR    CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 35 of 77 PageID #: 7357


                                                                              35


    1   removed from the set of facts that we have here and when those

    2   prior prosecutions are considered in conjunction with the

    3   legislative history and the stated purpose of the TVPA, there

    4   is nothing that would have put an individual like Ms. Mack on

    5   notice that her conduct potentially could violate the TVPA,

    6   let alone subject her to a potential mandatory minimum

    7   sentence of 15 years or a maximum of life.

    8              THE COURT:    I will look at it.

    9              MR. BUCKLEY:       So unless Your Honor has any other

  10    questions --

  11               THE COURT:    Thank you very much.

  12               Anything from the government on any of those points

  13    briefly?

  14               MS. HAJJAR:    I'll be very brief, Your Honor.

  15               THE COURT:    Okay.    Thank you.

  16               MS. HAJJAR:    Mr. Buckley's arguments suffer from the

  17    same inconsistency that AUSA Trowel just noted which is that

  18    the complaints about the deficiency of the pleadings in the

  19    indictment are belied by the simultaneous argument that the

  20    government has made a full proffer of the facts it intends,

  21    the evidence it intends to adduce at trial and that the

  22    charges fail to state a claim.

  23               The government hasn't made such a proffer,

  24    Your Honor.    Defense counsel's brief is filled with phrases

  25    like "the complaint shows" and "the government's theory is X"



                       CMH      OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 36 of 77 PageID #: 7358


                                                                              36


    1   and the complaint shows that no one in DOS would have felt

    2   compelled to stay due to threat of disclosure of collateral,

    3   that's on page 17 of Allison Mack's brief, and all of those

    4   arguments underscore how inappropriate this inquiry is at this

    5   stage of the proceedings, to assess the viability of the

    6   forced labor or sex trafficking charges prior to any evidence

    7   being presented in this case.

    8              The defendants -- all of the cases cited by

    9   defendants have assessed these claims after, at a motion for

  10    summary judgment as the Court has noted or after a trial,

  11    after a conviction, after the facts in the record have been

  12    established.    And as that's not done -- as the Court is not

  13    able to assess what those facts are and the government has not

  14    made a full proffer of the facts of the evidence to be adduced

  15    at trial, it's simply inappropriate at this stage.

  16               Your Honor, unless the Court has any questions --

  17               THE COURT:    Well, the question is the sufficiency of

  18    the allegations in the indictment regarding let's take forced

  19    labor.

  20               On what basis does the government believe that there

  21    is sufficient, that the grand jury was able to reach or have

  22    sufficient information which is reflected in the indictment in

  23    order to indict the defendant for forced labor conspiracy?

  24               MS. HAJJAR:    Your Honor, the --

  25               THE COURT:    This is a recurring argument on the part



                       CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 37 of 77 PageID #: 7359


                                                                              37


    1   of the defense, that bare bones doesn't mean no bones, in

    2   effect, that there has to be more there, that in order for the

    3   defense to be able to provide an effective defense, the

    4   government has to, in the indictment, provide more

    5   information.

    6              MS. HAJJAR:    Your Honor, and the government has

    7   addressed that argument, that the language of the statute is

    8   sufficient to give the defendants notice and tracks the

    9   language in the appropriate way of the statutes as charged.

  10               As to the defendants' heightened, arguments

  11    regarding heightened pleadings, I believe Mr. Trowel has an

  12    argument because it recurs in the brief about that that he'll

  13    make to Your Honor, but the allegations in the indictment are

  14    sufficient to -- they are not bare bones.         They give the

  15    defendants fair notice of what they're being charged with and

  16    that's only underscored by the fact that the defendants then

  17    say we have, we understand exactly what the defendants, the

  18    government has charged us with and that fails to state a claim

  19    for these reasons.     The defendants have an understanding of

  20    what it is that the factual allegations that underlie the sex

  21    trafficking and forced labor charges in this case.

  22               THE COURT:    Well, what is meant by "labor and

  23    services" in the context of this case?

  24               MS. HAJJAR:    Your Honor, the courts have been very

  25    clear that labor and services need not be economic and the



                       CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 38 of 77 PageID #: 7360


                                                                                38


    1   government cited Kaufman which is one --

    2              THE COURT:    I mean, going to Dunkin' Donuts and

    3   picking up some coffee and doughnuts for the folks that

    4   actively house, is that labor and services for purposes of a

    5   forced labor conspiracy?

    6              MS. HAJJAR:    Your Honor, it might be.         We don't have

    7   the facts here.     We have no witnesses testify about what it is

    8   she did as a DOS slave in this case and that's where we are,

    9   fundamentally, the tension that we have.          We're assessing

  10    these arguments at this stage of the proceeding.           The

  11    government has set forth some examples on which it intends, of

  12    the evidence it expects to adduce at trial but that's not a

  13    full proffer of all the evidence it expects to put forth,

  14    Your Honor.

  15               THE COURT:    All right.     Anything else?     That's it?

  16               MS. HAJJAR:    No, Your Honor.

  17               THE COURT:    All right.     Let's move on to the issue

  18    of identity theft.

  19               MR. BUCKLEY:       Your Honor?

  20               THE COURT:    I'm sorry.     Mr. Buckley, did you want to

  21    add something very briefly?

  22               MR. BUCKLEY:       No, Judge.    I was just going to ask if

  23    it would be permissible for Ms. Mack to be excused just for a

  24    couple of minutes to step outside.

  25               THE COURT:    All right.     Why don't we take a



                      CMH       OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 39 of 77 PageID #: 7361


                                                                                39


    1   two-minute break.

    2                MR. BUCKLEY:       Thank you, Judge.

    3                THE COURT:    I want her here for the whole

    4   discussion.

    5                Did I see you in the cafeteria this morning,

    6   Ms. Mack?

    7                DEFENDANT MACK:      No, sir.

    8                THE COURT:    Were you in the cafeteria?

    9                DEFENDANT MACK:      No, sir.

  10                 THE COURT:    Okay.    I just wanted to make sure.

  11                 Okay.   I will wait here.

  12                 DEFENDANT MACK:      Thank you.

  13                 THE COURT:    I'm counting the minutes.

  14                 (Recess taken.)

  15                 THE COURT:    All right.

  16                 MR. BUCKLEY:       Thank you.

  17                 THE COURT:    Let me just check.       Do we still have our

  18    telephone contact?

  19                 MR. STERN:    Yes, Your Honor, we're still here.

  20    Thank you.

  21                 THE COURT:    All right.     Thank you very much.   Just

  22    checking.

  23                 (Continued on next page.)

  24

  25



                       CMH        OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 40 of 77 PageID #: 7362


                                        Proceedings                            40


    1   (continuing.)

    2               THE COURT:   All right.      Now, Ms. Shapiro, you are

    3   going to speak to two other issues, right; the identity theft

    4   issue?

    5               MS. SHAPIRO:    Correct.

    6               THE COURT:   And the inducing illegal entry and

    7   identity theft?

    8               MS. SHAPIRO:    Correct, Your Honor.

    9               THE COURT:   Can you do that now?

  10                MS. SHAPIRO:    Yes, sure.

  11                THE COURT:   Thank you.

  12                MS. SHAPIRO:    With respect to the identity theft, I

  13    covered it a little bit in my earlier presentation.          I just

  14    want to respond to the Government's argument and make one

  15    other, I think, important point.

  16                THE COURT:   Go ahead.

  17                MS. SHAPIRO:    First, you know, the Government keeps

  18    saying in its brief and here that there is no need to specify

  19    which particular subsection, which specific offenses is

  20    required.    And the fact of the matter is there are cases

  21    clearly holding that that is required which we've cited and

  22    which they continue not to respond to.          We have the Thompson

  23    and Awan cases from this district and I want to highlight a

  24    little bit Awan because there one of the underlying offenses

  25    where the Court found the indictment insufficient was murder



                                   SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 41 of 77 PageID #: 7363


                                      Proceedings                             41


    1   and the Court said you had to specify whether it was first

    2   degree or second degree murder.

    3              Here we have six different types of provisions under

    4   1324, the immigration offense that's incorporated by reference

    5   in some of the identity theft.       And it just makes no sense to

    6   say that they can just sort of generally allege that the grand

    7   jury didn't have to find -- even if they think they could

    8   prove all of those offenses, they have to be specific and we

    9   have to have assurance that that's what the grand jury found.

  10               In that regard, to the extent that the Government is

  11    focused on notice, they keep ignoring the fact that there are

  12    two purposes behind -- and two different constitutional

  13    provisions we're talking about.         One is the notice provision

  14    and maybe to the extent that as to that they're claiming the

  15    discovery helps, that doesn't cure a problem or defect in the

  16    grand jury which is a completely separate issue and which

  17    courts have repeatedly said has to be considered separately

  18    and that discovery doesn't cure; starting with the Russell

  19    case by the Supreme Court and numerous others.

  20               The other set of cases that support our argument

  21    that the specific provisions of these incorporated statutes

  22    have to be cited include the Third Circuit case and the DC

  23    Circuit case which we've cited, including in our reply brief

  24    in page four, footnote four, which they never responded to and

  25    then the last thing in terms of the case law which I want to



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 42 of 77 PageID #: 7364


                                      Proceedings                              42


    1   reiterate, and I know I mentioned this earlier, but the

    2   Government is relying heavily on, for example, Appling and

    3   Glecier, the Second Circuit case, and those cases as I

    4   mentioned earlier, you know, specifically say that the

    5   identified pattern of racketeering activity, even if the type

    6   of crime is sufficient that it has to be the type of crime

    7   under specified provisions of the criminal code.          And that's

    8   just not met here with respect to the identity theft acts at

    9   all.

  10               The other thing I wanted to point out is that both

  11    racketeering act tenable as it is and Count Seven, which I

  12    know we've got the venue argument but there's a substantive

  13    problem with it as well, those counts charge Ms. Bronfman with

  14    identity theft supposedly in connection with a tax evasion

  15    offense under 26-USC-7201 and I think -- but there's no

  16    specification of the elements and there's no indication from

  17    which we could be confident that the grand jury understood

  18    what the elements of tax evasion are.

  19               And the reason that's particularly critical with

  20    respect to that racketeering act and that count, is that the

  21    identity theft had to have been committed essentially with the

  22    knowledge and intent to further the tax evasion offense and

  23    7201 has an extremely high standards of scienter.          It's the

  24    highest level in the law under Cheek versus United States.            To

  25    be guilty of tax evasion, you have to violate a known legal



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 43 of 77 PageID #: 7365


                                         Proceedings                          43


    1   duty willfully.    In other words, the defendant has to know the

    2   tax law and know that they're violating it.          And, so -- and

    3   the identity theft statute therefore requires a showing both

    4   to the grand jury to find probable cause and to any trial jury

    5   that the defendant had to understand that any identity theft

    6   was in furtherance of an actual violation of the tax law and

    7   that the defendant understood that.        And I think that is

    8   absolutely critical and points out the deficiencies in the

    9   Government's theory.      Unless the Court has further questions

  10    on that, I will turn to the immigration.

  11                 With respect to the immigration offense, you know,

  12    we obviously pointed the Court to the Ninth Circuit opinion.

  13    I just -- and I think our letter is fairly clear but I do just

  14    want to highlight that we have really three different

  15    arguments.    The first argument which relies on the Ninth

  16    Circuit case, which agrees with our position is that this

  17    statute is unconstitutionally overbroad because of the risk of

  18    chilling protected speech and we gave some examples.          There

  19    are some examples in the Ninth Circuit's well-written and

  20    persuasive opinion --

  21                 THE COURT:   And the Ninth Circuit is considering it

  22    en banc; is that it?

  23                 MS. SHAPIRO:    My understanding from the Government's

  24    briefing is that the Government is considering petitioning for

  25    en banc.



                                    SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 44 of 77 PageID #: 7366


                                        Proceedings                             44


    1               THE COURT:   That may be a long time in coming.

    2               MS. SHAPIRO:    Exactly, Your Honor, and I think this

    3   court has to address this issue.         It's before you.   We have a

    4   trial coming up and who knows what the Ninth Circuit would do.

    5               THE COURT:   And who knows what the Second Circuit

    6   would do, were it to get that far.

    7               MS. SHAPIRO:    Clearly none of that is binding on

    8   Your Honor.    We do think the Ninth Circuit's panel opinion is

    9   persuasive and that the Court should agree with it.

  10                THE COURT:   Okay.    I understand.     I understand the

  11    point.    I know about the case.

  12                MS. SHAPIRO:    I just -- if I could say one more

  13    thing which is that we made two other arguments that the Ninth

  14    Circuit panel didn't address that we think there are

  15    additional problems with the statute.          These are in our

  16    letter.   One is that the statute is vague and doesn't provide

  17    notice because it's unclear what encouragers or inducers could

  18    extend to and the other one is that, putting aside the

  19    overbreadth argument, the statute violates the First Amendment

  20    because it's content discriminatory.

  21                THE COURT:   Yes, I saw that all.

  22                MS. SHAPIRO:    Yes, yes.     Thank you, Your Honor.    I

  23    didn't mean to waste your time.

  24                THE COURT:   No, no, you are not.       It is good to

  25    hear.    I appreciate it.



                                   SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 45 of 77 PageID #: 7367


                                         Proceedings                               45


    1                Okay.   Does the Government have anything to add?

    2                MR. TROWEL:   Yes, Your Honor.          On the racketeering

    3   acts and alleged identity theft and money laundering, I think

    4   many of the issues we've already discussed insofar as we've

    5   discussed.    Those cross references, and I think this is what

    6   distinguishes Thompson, Awan and other cases, those cross

    7   references are not elements.        The element is the intent to

    8   commit the crime, the top-level crime, with the intent to aid

    9   and abet, commit or in connection with another crime.             That's

  10    the element.    These are means.

  11                 And Your Honor I am sure will think to himself, I've

  12    never seen an indictment that alleges the elements of the

  13    cross-referenced crime.         That's because these are not

  14    essential elements of the alleged crime.             The indictment in

  15    Thompson, the counts that were dismissed, they were dismissed

  16    because the indictment said at Count Eleven of the Thompson

  17    indictment.    It says, Any sexual activity for which a person

  18    could be charged with a criminal offense.

  19                 That would be akin to the Government here having

  20    left off the citation to 1324 entirely and just said, another

  21    violation of federal law.        We haven't done that.       What we've

  22    done here is identified the essential element, which is that

  23    intent element, and then we've offered the means by which the

  24    defendants are alleged to have committed that element.             Those

  25    means were not limited to a single subparagraph.             The jury



                                   SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 46 of 77 PageID #: 7368


                                      Proceedings                             46


    1   doesn't need to be unanimous as to that subparagraph and

    2   Thompson and Awan are simply unrelated to that point.          In

    3   Awan, for that matter, the issue there was the nature of

    4   alleged material support.      Not only is that an element.       It is

    5   the core element of the statute at issue.

    6              Here, first we have the RICO conspiracy.         That's

    7   actually the charged crime.       We have the second-level

    8   racketeering act and then the third level.         There is no

    9   authority, you would think in 50 years of RICO case law that

  10    if there was a Constitutional or a rule-based reason that the

  11    Government had to allege with additional specificity those

  12    cross-references or the elements of those crimes there would

  13    be a case anywhere that required that.        There is none and the

  14    reason is that it's not required by law.

  15               On the Ninth Circuit case, I think -- I want to be

  16    clear about what the Government has asked for here.

  17               THE COURT:    Here or there?

  18               MR. TROWEL:    Here.    It's understood that the en banc

  19    process could take some time.       And the government is not

  20    requesting that the Court simply wait for the Ninth Circuit to

  21    revisit the decision, but as I'm sure Your Honor is aware the

  22    requesting en banc means that the SG's office is involved.

  23               THE COURT:    That is why it takes so long.       It

  24    doesn't guarantee that the SG's office -- if they can find

  25    someone over there right now, that the SG's office is going to



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 47 of 77 PageID #: 7369


                                        Proceedings                           47


    1   authorize an application for an en banc.

    2                MR. TROWEL:   Correct.

    3                THE COURT:    So that leaves me --

    4                MR. TROWEL:   Yes.    And here's --

    5                THE COURT:    -- to decide this weighty constitutional

    6   issue without two more judges to help me.           Do you think that's

    7   fair?

    8                MR. TROWEL:   I don't, Your Honor.

    9                THE COURT:    Thank you.

  10                 MR. TROWEL:   The Government understands that there

  11    will be a decision on the -- an internal government decision

  12    on the petition this week.        So all the Government is hoping to

  13    avoid is an inconsistent position.       There is some possibility,

  14    of course, that the Government's position may in some respect

  15    or another, and when I say the Government I mean the SG main

  16    justice, may benefit them.        I don't know the answer to that.

  17    What I think the Government is asking for here is just time to

  18    understand what the Government writ large, what our position

  19    is so we can be consistent here and there.

  20                 THE COURT:    And they will tell you they know about

  21    this case?

  22                 MR. TROWEL:   Yes.    I have made them aware and we're

  23    in touch with them, yes.

  24                 THE COURT:    So you will let me know and everybody

  25    else?



                                   SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 48 of 77 PageID #: 7370


                                        Proceedings                               48


    1                MR. TROWEL:   Yes.     And there's an added point here.

    2   I think the defendants are almost suggesting that their letter

    3   should have warranted a full response from the Government.

    4   This matter isn't briefed.        This was not apparent to the

    5   defendants in formulating their own motions to dismiss.              I

    6   think that alone suggests that reasonable minds can differ on

    7   it.   It was not immediately apparent to them and it wasn't

    8   included in their brief.

    9                So we haven't had an opportunity to respond to their

  10    full discussion of the issue, how it would relate to in fact

  11    this Thompson case on appeal where the Second Circuit

  12    addressed a similar issue.        So I think --

  13                 THE COURT:    The solicitor general could decide to

  14    appeal.

  15                 MR. TROWEL:   He could and all --

  16                 THE COURT:    Petition for cert.       If they think that

  17    it would be better simply to go up, they would let you know

  18    that, too.

  19                 MR. TROWEL:   Yes.     I'm not asking to wait for

  20    resolution.    I'm just asking for the Government to understand

  21    so we can understand the position.

  22                 THE COURT:    I see.

  23                 MR. TROWEL:   Thank you, Your Honor.

  24                 THE COURT:    All right.     Okay.     Let's move on.   On

  25    the state law extortion issue, Mr. Diaz?



                                   SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 49 of 77 PageID #: 7371


                                      Proceedings                             49


    1              MR. DIAZ:    Your Honor, when we initially reviewed

    2   the superseding indictment, specifically to the state law

    3   extortion in this case, we were left wanting more in terms of

    4   more details of how Ms. Salzman induced fear to these

    5   so-called lower-level DOS members.       What were the alleged

    6   secrets that would be exposed that would subject them to

    7   hatred and ridicule and that would essentially serve as the

    8   basis to obtain property.

    9              The pattern of racketeering activity to establish

  10    RICO conspiracy would be established through -- through the

  11    pled racketeering acts which the Government chose to detail in

  12    the indictment.    The Fifth and Sixth Amendment which we stated

  13    to or cited to in our briefing does not accept RICO cases,

  14    RICO conspiracy cases, and requires adequate notice of the

  15    charges and protection against charges not based on evidence

  16    presented to the grand jury.

  17               Essentially, Your Honor, Ms. Salzman should not have

  18    to guess in terms or make assumptions as to the charged

  19    conduct and/or the nature of the acts presented to the grand

  20    jury.

  21               Now, our specific -- our specific challenge are to

  22    the Racketeering Act 7 and Racketeering Act 9(b) of the

  23    indictment and those are the state law extortion and

  24    essentially just briefly, Your Honor, the -- they essentially

  25    track in the indictment the statute which is that as to



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 50 of 77 PageID #: 7372


                                       Proceedings                            50


    1   Racketeering Act 7 that Ms. Mack, Mr. Raniere and Ms. Salzman

    2   sold property by inducing fear that if such property would not

    3   be given, Lauren Salzman and her co-defendants would expose

    4   the secret that would subject lower-level DOS members to

    5   ridicule, hatred, contempt and that the co-defendants would

    6   perform an act that would not materially benefit them but that

    7   was calculated to materially harm one or more persons.

    8              Now, Act 9(b) which is, again, state law extortion

    9   essentially mimics act 7, it's true, but now there's a

  10    specific Jane Doe 6 that's mentioned in that act and that

  11    applies to Ms. Salzman.       Your Honor, the extortion predicate

  12    act has an implicit direct component, and I think the Court

  13    may have alluded to this earlier in prior argument.          The cases

  14    that we cite, while recognizing that they're not RICO

  15    conspiracy cases.     And those are Russell, Urso and two state

  16    law cases that specifically deal with extortion which are

  17    Keohane and Dioguardi.      It's People v -- stands for the notion

  18    that when you're dealing with a crime of extortion it's that

  19    the defendant instilled fear in the alleged victim induced by

  20    a threat in order to obtain this property.

  21               Now, while not RICO conspiracy cases, we added these

  22    cases to highlight the implies notice requirement pursuant to

  23    the Sixth Amendment because it is a crime that involves a

  24    threat and it's of a threat nature.        And critically missing

  25    from the indictment as to these racketeering acts are, for



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 51 of 77 PageID #: 7373


                                      Proceedings                             51


    1   instance, the -- what was the nature of the secret?          What was

    2   the nature of the threat?      What was the nature of the act that

    3   the defendants were performing which would have caused

    4   material harm.

    5              And these are -- essentially we're left guessing in

    6   terms of reviewing of the indictment and I know that the

    7   Government indicates that in review of the other disclosures

    8   made that we should be able to acquire it essentially and not

    9   have to guess that they've met the notice requirement.

  10               However, Your Honor, they don't explain and I think

  11    we commented on that in our briefing that the nature of the

  12    threat is not detailed and it is important.         Dioguardi, which

  13    we cited to indicates that the nature of the threat has

  14    instilled more than subjective fear and it's not clear from

  15    the statute that that is -- that that occurred.          The reason

  16    that's important, I think the Court had alluded to this

  17    earlier, is that there is big issue in terms of collateral and

  18    whether the collateral stands as some type of coercive force

  19    over these lower-level DOS members, especially when the

  20    information and a lot of the discovery that has been provided

  21    indicates that the collateral was voluntarily given.

  22               THE COURT:    Let's put aside the issue with regard to

  23    Count Seven and talk about just the racketeering act.          Is

  24    there any case law that tells us that if the Government

  25    chooses to plead a particular racketeering act of this nature



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 52 of 77 PageID #: 7374


                                      Proceedings                             52


    1   that there is a requirement that the specifics be pled as

    2   well?

    3              MR. DIAZ:    Your Honor, I think the closest that we

    4   come to that is probably just in terms of requiring that the

    5   Fifth and Sixth Amendment should apply even when we're talking

    6   about predicate acts and I think that's Yanotti.          I don't have

    7   the specific cite.     That's as close as we're going to get in

    8   that context.

    9              THE COURT:    Thank you.

  10               MR. DIAZ:    Your Honor, just briefly, in terms of the

  11    Fifth and Sixth Amendment again they do require fair notice

  12    and they require that Ms. Salzman be prosecuted based on

  13    evidence presented to the grand jury.        Our assertion is that

  14    in reviewing the indictment that that does not occur.

  15               THE COURT:    Okay.

  16               Anything from the Government on this one?

  17               MR. TROWEL:    Yes.

  18               THE COURT:    Go ahead.

  19               MR. TROWEL:    Thank you, Your Honor.      I will note,

  20    Your Honor, that the discussion that Mr. Diaz just had with

  21    the Court involved a number of facts that are certainly not on

  22    the record.    The same argument about this being premature

  23    applies here and also the same arguments that I have made to

  24    Your Honor about the nature of what is required in pleading a

  25    RICO conspiracy applies here as well.



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 53 of 77 PageID #: 7375


                                      Proceedings                             53


    1              I would just note, as the Government cited in its

    2   brief, that in Bronson the Government specifically alleged as

    3   a predicate racketeering act to a RICO conspiracy, quote,

    4   "acts involving extortion in violation of New York Penal Law

    5   Section 155.35.    And that was challenged and upheld.        It's

    6   well-settled.

    7              THE COURT:    Thank you.

    8              MR. TROWEL:    Thank you, Your Honor.

    9              THE COURT:    On the bill of particulars -- I will

  10    hear from defense.     You know, with regard to the pattern of

  11    RICO element, it is clear that the Reich case.         It was a civil

  12    case, was it not, sir?

  13               MR. THAYAMBALLI:     That's right, Your Honor.

  14               THE COURT:    And the Supreme Court has made it pretty

  15    clear that there are differences between the consideration of

  16    the analysis that takes place in a civil as opposed to a

  17    criminal case with regard to RICO.       In fact, I was down there

  18    for the argument in my case involving the European community

  19    and the Solicitor General got up and made it very clear that

  20    some of these considerations in civil RICO should not spill

  21    over into the criminal side.

  22               So how is a decision on this subject that you

  23    mentioned, a pattern, relevant in a civil context relevant to

  24    the criminal context?

  25               MR. THAYAMBALLI:     Your Honor, to summarize, the



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 54 of 77 PageID #: 7376


                                       Proceedings                              54


    1   answer is that it's true that in the civil context there are

    2   some considerations that don't apply in criminal cases.           The

    3   plaintiff has to show RICO standing and RICO injury.          The

    4   Government doesn't have to do that in a criminal case, but the

    5   pattern of racketeering activity is an element of the RICO

    6   statute that applies in both.

    7               It is a part of the RICO statute that a plaintiff

    8   has to show in a civil case, the Government has to indict --

    9   has to show the indictment in a criminal case.         That's a

  10    statutory term that applies in both the civil and the criminal

  11    context.    It has to be applied consistently in both of those

  12    contexts.    The term can't morph meanings depending on whether

  13    it's a civil plaintiff or the Government.

  14                THE COURT:   But the question is whether what the

  15    Government has done here is enough to meet the standard in a

  16    criminal context under Supreme Court case law and Second

  17    Circuit case law.     I can't ignore the case law just because,

  18    you know, it's one word, it's one statute.         But, frankly, it

  19    is analyzed separately oftentimes in the criminal context as

  20    opposed to the civil context.       Wouldn't you agree with that?

  21                MR. THAYAMBALLI:    Your Honor, I think the key point

  22    to keep in mind is that we're citing RICO primarily in order

  23    to explain what a pattern is and that is true in -- the

  24    analysis of RICO is true in both civil and criminal cases.

  25    That's why RICO cites criminal cases and why the Government in



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 55 of 77 PageID #: 7377


                                       Proceedings                            55


    1   its brief cites criminal cases that cite civil Supreme Court

    2   cases.   The question of statutory interpretation that RICO

    3   answers does squarely apply here.

    4               THE COURT:   Thank you very much.

    5               MR. THAYAMBALLI:    I will also be addressing the bill

    6   of particulars.

    7               THE COURT:   Quickly.    I'm sure everyone wants a

    8   shots at the bill of particulars.       Go ahead as long as you are

    9   up.   Go ahead.

  10                MR. THAYAMBALLI:    It relates to the underlying

  11    offenses, cross-reference statutes argument that Ms. Shapiro

  12    was discussing.    As she explained, the lack of specificity in

  13    the indictment as to those cross-referenced statutes is a

  14    reason to dismiss the indictment.       But in the alternative,

  15    it's a reason to provide -- to require the Government to

  16    provide a bill of particulars specifying those statutory

  17    sections.

  18                If we don't know the legal basis for the charges

  19    against our clients, we can't adequately prepare a defense.

  20    I mean, the legal basis for the charges informs pretrial

  21    motions, the evidence put on at trial, requests to charge and

  22    things of that nature.      I wanted to address one point related

  23    to that.    Mr. Trowel said, well, the government doesn't have

  24    to convince a jury to find a particular underlying offense

  25    unanimously beyond a reasonable doubt.         That's simply is not



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 56 of 77 PageID #: 7378


                                       Proceedings                            56


    1   true.

    2              If Your Honor looks to the analysis context of

    3   Section 371, conspiracy -- a conspiracy to commit an offense

    4   against the United States, the statute just says it's a crime

    5   to commit a conspiracy against the United States.          There's

    6   therefore a whole host of cross-referenced statutes.

    7              The jury does have to find the object of the

    8   conspiracy, the object offense beyond a reasonable doubt and

    9   so it's no answer to say that the Government can simply allege

  10    that the defendants had something bad in mind and that's

  11    enough to convict them.

  12               THE COURT:    Thank you very much.

  13               Who else would like to speak to the issue of the

  14    bill of particulars?     Anyone on defense side?      I have your

  15    submissions so anything from the Government on the bill of

  16    particulars issue that hasn't already been provided in writing

  17    to the Court.

  18               Mr. Trowel.

  19               MR. TROWEL:    Unless you have any specific questions,

  20    Your Honor.

  21               THE COURT:    I do not.

  22               MR. TROWEL:    Thank you.

  23               THE COURT:    At this point on the Brady issue -- yes,

  24    Mr. Agnifilo, please.

  25               MR. AGNIFILO:      Thank you.   So we don't know any of



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 57 of 77 PageID #: 7379


                                      Proceedings                               57


    1   the specifics which is why it's a Brady issue, but I have

    2   reason to believe that some number of women in DOS, 2, 5, 7,

    3   20 have been interviewed by the Government.         Maybe they've

    4   been across the street at the U.S. Attorney's Office and have

    5   essentially soundly debunked the Government's core theories as

    6   to sex trafficking and forced labor.

    7              I think -- in particular I think things that they

    8   might have said to the Government is that DOS has nothing to

    9   do with sex.    It has nothing to do with recruiting women for

  10    the purposes of sex which is one of the specific allegations

  11    in the indictment as to the methods and means of the

  12    racketeering conspiracy and we've been beating this drum

  13    soundly and repeatedly since June.       We gave the Government a

  14    letter with specific Brady requests in July.         We've raised it

  15    in various forms to the Court and the Government says they

  16    know their Brady obligations and they have no Brady material.

  17    Sometimes that's fine and that's accepted and we accept that

  18    in 95 percent of the cases and we walk away.

  19               Here, I don't think it's an acceptable answer.           I

  20    think they know very well the women in DOS who have said

  21    things along those lines and I think they've cobbled together

  22    a theory as to how it's not Brady and they will talk to their

  23    theory, but I think but they will say something along the

  24    lines of, well, just because it didn't happen with everybody

  25    doesn't mean it didn't happen.       The problem, though, is that



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 58 of 77 PageID #: 7380


                                       Proceedings                            58


    1   there are two wide-open conspiracy counts in this indictment.

    2   There's a sex trafficking conspiracy count that's Count Four

    3   that's not specific to any particular Jane Doe and there is a

    4   wire fraud conspiracy count, that's Count Three, that

    5   basically says that lower level DOS members were deceived when

    6   they joined DOS because to their shock and amazement Keith

    7   Raniere had something to do with DOS and they were defrauded

    8   and I think on that point I think they've received information

    9   from women in DOS that wasn't a form of deception, they

  10    weren't deceived.

  11               And so my concern is that they have Brady material.

  12    This trial is starting I hope, I hope -- I have rearranged my

  13    life for March 18th with opening statements.

  14               THE COURT:    Do not hope.     It is happening on March

  15    18th.   We will get to the scheduling piece of this.         You know,

  16    I have a whole agenda here.      Don't move into scheduling.

  17    Let's talk about Brady.       Your job is to talk about Brady.

  18               MR. AGNIFILO:      Thank you, Judge.    So I have a

  19    proposed solution to this problem.       One of the most productive

  20    things that have happened in this case and she might look at

  21    me funny when I walk into her courtroom because I'm invoking

  22    her name is Your Honor gave certain things to Judge Scanlon to

  23    do in this case and she has been wonderful.         She has been on

  24    top of this.    She has been diligent.       She has understood the

  25    details and the nitty-gritty.



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 59 of 77 PageID #: 7381


                                      Proceedings                               59


    1              My proposal is that the Government is in possession

    2   of 302 reports or interview reports of one form or fashion of

    3   women that have said they're in DOS.        I am venturing to say,

    4   and I have not seen any of these reports of course, that some

    5   of these women have said I wasn't in the least bit deceived by

    6   joining DOS.    It was good for me.     It gave me what I wanted.

    7   It satisfied the reasons I joined for.        It had nothing to do

    8   with sex with Raniere.      I didn't feel coerced.     And the

    9   fundamental premise of the Government's core theory when it

  10    comes to sex trafficking and forced labor and also this part

  11    of the wire fraud count is not true from my perception.

  12               And, to jump the gun because I think it might save

  13    time, I have seen these arguments before and often the

  14    argument is just because he didn't rob every bank didn't mean

  15    he didn't rob those banks.      And they're going to say, well, it

  16    could have been sex trafficking as to her, but not her.           But

  17    that's not -- that's not their core theory.         That is not

  18    certainly what they've said in court.        That's not what they

  19    said in the detention memos and if I may slightly bring up

  20    another topic, I don't think that's really the crux of their

  21    argument to keep Mr. Raniere in jail all of this time; that

  22    it's sporadic one here, one here, one here.

  23               They have basically alleged that DOS is a -- it's

  24    not a criminal enterprise because the enterprise here is not

  25    DOS, but is a criminal instrument and that's what they said.



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 60 of 77 PageID #: 7382


                                       Proceedings                            60


    1   In their complaint they said that DOS was a criminal

    2   enterprise.    They said those words so their view is not that

    3   this is one here, one here, one here.         Their view is that this

    4   is an ongoing conspiracy of the nature that they charged in

    5   Count Four and the reason it's Brady is because there are

    6   witnesses, people who would have been sex trafficked, been

    7   subject to forced labor who are saying that didn't happen and

    8   we could --

    9               THE COURT:   That didn't happen to me.

  10                MR. AGNIFILO:     It didn't happen to me so here is the

  11    analogy I would like to draw.       If you had a drug conspiracy

  12    and if there were a person that might be in the heartland of

  13    that drug conspiracy.     They worked with someone who was

  14    alleged to be the head drug dealer and they were supposed to

  15    be a drug dealer too.     They came to the Government and said,

  16    we're not dealing drugs.      We're making money from sports

  17    gambling.    There's no drugs in this conspiracy.        That's Brady.

  18    That's Brady.    And this is like that and so I think they are

  19    sitting on Brady material.      I think they're trying to cobble

  20    together a theory.

  21                One of the big problems we're talking about today

  22    and in general is there are shifting sands in this case making

  23    a lot of senior, experienced, graying defense lawyers kind of

  24    uncomfortable.    It seems as if things are always shifting.         We

  25    might get a superseding indictment, we might not.          It might be



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 61 of 77 PageID #: 7383


                                       Proceedings                             61


    1   sex trafficking for one person or ten people.         We're trying to

    2   figure out what's going on here, but what I'm pretty sure I

    3   know is that women have gone in and spoken to my colleagues,

    4   who are respected and admired.       None of this is personal.      I'm

    5   trying to get the data and evidence; that this didn't that to

    6   them and, therefore --

    7              THE COURT:    Okay, I understand what you're saying,

    8   the first and second time.      The third time I don't need.       I

    9   got the picture.     Could I ask them?     Could I ask them to

  10    respond?

  11               MR. AGNIFILO:      Of course.

  12               THE COURT:    Do you know what the question is or do I

  13    have to articulate question here?

  14               MS. PENZA:    If you have a specific question --

  15               THE COURT:    I have Mr. Agnifilo's question as to why

  16    denials by people you interview who claim to have been or you

  17    believed were members of DOS, whether their denial or their

  18    statement that DOS was just a club and that nothing bad --

  19    there was nothing bad about it whatsoever and they didn't

  20    force me to do anything that I didn't want to do, why wouldn't

  21    that be Brady material for purposes of this case?

  22               MS. PENZA:    Your Honor, first of all, the statement

  23    you just made is not a statement in our possession and not one

  24    that --

  25               THE COURT:    I do not know what's in your possession.



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 62 of 77 PageID #: 7384


                                       Proceedings                            62


    1   That's just a tip.     I am not saying that that's the only

    2   statement.    You know, we can make a list of 100 statements

    3   that would fit Mr. Agnifilo's definition of Brady material in

    4   this context.    This is just one possible statement.

    5                MS. PENZA:   Understood, but I think it goes to one

    6   of the main issues here which is that what this is is an end

    7   run around the requirements of 3500 and our practice in this

    8   district.    Every single person who is in DOS or was in DOS who

    9   the Government has interviewed is a potential government

  10    witness and we intend to provide 3500 material at the

  11    appropriate time.     In addition to that, Your Honor, we are

  12    willing to make a commitment that we will provide statements

  13    as to every person we have interviewed who is in DOS as if

  14    they were going to be a witness in our case in chief because

  15    we believe that they might be based on what these witnesses

  16    have told us about their experiences in DOS.         That is, Your

  17    Honor, what we think the problem is here.

  18                 THE COURT:   When are you going to provide this 3500

  19    material?    That's the next question.

  20                 MS. PENZA:   Your Honor, we have a very compressed

  21    trial schedule and we believe two weeks prior to trial would

  22    be appropriate.

  23                 THE COURT:   And whether this material -- you know,

  24    that's all fine and good, but what about the issue of whether

  25    some of this of material may constitute exculpatory evidence?



                                  SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 63 of 77 PageID #: 7385


                                       Proceedings                            63


    1   I think that's really what Mr. Agnifilo is talking about here.

    2              MS. PENZA:    Your Honor, what we would say to that is

    3   while we do not believe that there is exculpatory material

    4   here, the question in all of the Brady cases isn't could this

    5   assist the defendant.     It's are they being denied exculpatory

    6   evidence that's preventing them from adequately preparing for

    7   trial and that's simply not the case here.         The defendants

    8   know every person who is in DOS.        They are perfectly capable

    9   of interviewing those people.

  10               They, from their very statements to Your Honor, are

  11    clearly having conversations with certain people who the

  12    Government has also interviewed and so there is no loss to the

  13    defendants that the courts are concerned about in the Brady

  14    context that the defendants are going to be unfairly surprised

  15    at trial or not have had the proper opportunity to be

  16    preparing their defense.       This is not -- the Government

  17    doesn't need to be doing the Pretrial investigation for

  18    competent defense counsel who are sitting there and they know

  19    everybody who was involved and they are equally able to

  20    interview people.     And, so, that's what the Government's

  21    position is.    If the Court has any other questions, we're

  22    happy to address them.

  23               THE COURT:    No.    Thank you.

  24               Mr. Trowel, the comment about the comparison of

  25    civil and criminal pleading standards and RICO cases, is there



                                 SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 64 of 77 PageID #: 7386


                                        Proceedings                              64


    1   anything you would like to comment with regard to that?            I am

    2   sure you faced that issue before.

    3               MR. TROWEL:   Sure.    I think, Your Honor, there may

    4   be civil cases that are relevant at a certain point of this

    5   proceeding.    Post trial there may be briefing looking to civil

    6   cases for a description of the pattern that proof is required

    7   to establish pattern.     The point the Government made in its

    8   brief is that we're at the motion to dismiss stage and even

    9   though I think the defendants' brief suggests that there is no

  10    difference in the Court's analysis at the motion to dismiss

  11    stage of an indictment in a civil complaint, plainly that's

  12    not true.    There's a grand jury here who has returned an

  13    indictment and as the Supreme Court said in Costello, in

  14    general that's enough to warrant trial.             The motion to dismiss

  15    standard is quite different and for that reason those cases

  16    are inapplicable here.

  17                THE COURT:    All right.     Thank you.      At this point

  18    let me go over the issue of the jury selection, if I may.            I

  19    take it that everyone is in agreement that the parties are

  20    going to provide a questionnaire for potential jurors and I am

  21    requiring that the parties provide agreed-to questions and

  22    objected-to questions by February 11th so that we can get jury

  23    selection moving to accommodate Mr. Agnifilo's very busy trial

  24    schedule elsewhere.

  25                MR. AGNIFILO:      Thank you, Judge.



                                  SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 65 of 77 PageID #: 7387


                                      Proceedings                             65


    1               THE COURT:   You are welcome.     And then we will meet.

    2   Once I have that material, we will have a meeting and let's

    3   try to narrow it down.      I am going to order up 500 jurors to

    4   fill out questionnaires.      They will -- they will be here on

    5   the following dates:     March 5th and March 6th.      That's a

    6   Tuesday and a Wednesday; 250 on Tuesday, 250 on Wednesday at 2

    7   p.m.    And everyone will have to be present, all the

    8   defendants, counsel.     If there are three lawyers representing

    9   one individual, it won't be necessary for all three of you to

  10    come.

  11                One or more should be here because the defendants

  12    will be introduced to the jurors and obviously the purpose of

  13    that is to make sure that the jurors, potential jurors, do not

  14    recognize any of you, either counsel or defendant.          And we'll

  15    list the additional lawyers on the Exhibit A to the

  16    questionnaire so they can review the names of the lawyers who

  17    aren't there on those dates.

  18

  19                (Continued on the following page.)

  20

  21

  22

  23

  24

  25



                                 SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 66 of 77 PageID #: 7388


                                                                              66


    1                THE COURT:    (Continuing)   The government will be

    2   required to make copies or arrange to make copies so that all

    3   counsel receive them.

    4                Then on March 12th, once I have a list of the jurors

    5   who have not been struck by consent, we will start calling in

    6   jurors for the interview.        So we will interview potential

    7   jurors beginning at 9:30 on March 12th and continuing until we

    8   get somewhere in the range of 45 or 46 acceptable jurors from

    9   whom we will select the 12 jurors and 6 alternates.          The final

  10    jury selection will be on the morning of March 18th before

  11    opening statements.

  12                 Any questions about that schedule?

  13                 Let me ask this.     I would like your opinion as to

  14    whether we should have trial on Fridays and if anyone has any

  15    thoughts on that.     I can do four days a week, possibly five.

  16    I generally prefer a four-day a week schedule, but if there's

  17    any good reason why we ought to add a day, I had like to hear

  18    it from you now so that we can plan our schedule in late March

  19    and April, possibly May.

  20                 MR. AGNIFILO:      I'm trying to get a facial read

  21    consensus.

  22                 THE COURT:    Well, you can go around the room too.

  23                 MR. AGNIFILO:      That's probably more effective.

  24                 MS. PENZA:    The government has no objections.

  25                 MR. AGNIFILO:      I think we're all good with Fridays



                       CMH        OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 67 of 77 PageID #: 7389


                                                                              67


    1   off.

    2              THE COURT:    Fridays off?

    3              MR. AGNIFILO:      Yes.

    4              MS. PENZA:    And that's fine with the government.

    5              THE COURT:    And how long do you think in terms of

    6   days the government's case will last assuming most, if not

    7   all, of the charges remain in play?

    8              MS. PENZA:    Approximately 20 days, Your Honor.

    9              THE COURT:    Twenty trial days?

  10               MS. PENZA:    Yes.

  11               THE COURT:    So we are basically talking about a five

  12    week trial on the government's case and if we have a defense

  13    case from any of the defendants, you will have to inform me

  14    about that at the appropriate time.        That won't require that

  15    you put on a case, but at least we can plan for putting on a

  16    defense case and that would be very helpful.         It is

  17    particularly important that I know this for the potential

  18    jurors because once we move into April which we will, the

  19    government's case will end just before the Christian and

  20    Jewish holidays and we are going to have to take, I assume, a

  21    number of days off for the holidays or we won't get a jury.

  22    So that will bring us into May.        Then the question is how far

  23    into May would we need to go.

  24               I am just wondering if any party has thought about

  25    that, you can at least give me some warning so that I will be



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 68 of 77 PageID #: 7390


                                                                              68


    1   ready to entertain questions or at least make a statement to

    2   the jurors when we meet with them in March.         Does anyone have

    3   any thoughts on that?

    4               I think I am going to have to tell the jurors, the

    5   potential jurors when they fill out the questionnaires that

    6   they should pay specific attention to the question or

    7   questions about availability going into May.         There may be

    8   people going on vacation over the religious holidays.          Maybe a

    9   week, it could be two weeks they wouldn't be available.           If it

  10    was a few days, that is something that we can adjust for.

  11                So, Ms. Necheles, were you going to get up?

  12                MS. NECHELES:      Your Honor, I hear your concern and I

  13    would just ask if we could know how many witnesses the

  14    government intends to call, it might give us a better sense

  15    because I hear 20 trial days but I don't know what -- the

  16    government often does not understand how long the process

  17    might be.    And so, and so that, you know -- even though we may

  18    not be calling witnesses on our case, you know, we try to

  19    cross-examine, so if we could get a sense.

  20                THE COURT:    That's a good point.

  21                How many witnesses?     I am sure it is on the tip of

  22    your tongue.    Yes, ma'am.

  23                MS. PENZA:    Your Honor, we're not prepared to

  24    identify how many witnesses we intend to call.

  25                THE COURT:    Well, bear in mind that when we meet on



                       CMH       OCR      RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 69 of 77 PageID #: 7391


                                                                                69


    1   March 5th which would be the next meeting, after we have had

    2   our discussion with the jurors and they then fill out the

    3   questionnaires, we will meet back here and go over some of

    4   these issues.    So perhaps the government will be in a better

    5   position or willing to go into this issue and I will ask you,

    6   the defense, also to go into the issue of what you anticipate

    7   and by that time, we will have a decision on the motions and

    8   we will be in a better situation to examine the length of the

    9   case.

  10               MS. NECHELES:      I understand, Your Honor.      Thank you.

  11    My only concern, and I know Your Honor already knows this,

  12    that one of the worst things that happens in a lengthy trial

  13    is when it goes much longer than anticipated, the jurors get

  14    upset and want to leave and it causes turmoil in the trial.

  15               I understand the government doesn't want to be

  16    committed to how many witnesses, but it's really almost

  17    impossible for us to comment on the government's expected

  18    length of the trial without giving us some idea.           So I'm not

  19    trying to pin them down to anything.        I just -- and I think we

  20    need to know this before we give the jurors the questionnaire

  21    of what a realistic approximation is because it's awful to

  22    have jurors start saying in the middle of a trial, and I know

  23    Your Honor knows this, that you promised me X and I need to

  24    leave, I have other commitments.

  25               So that's the only reason I would press a little bit



                      CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 70 of 77 PageID #: 7392


                                                                              70


    1   if we could get some better number.        If the government is

    2   calling five, yes, five, twenty days seems a lot.           If they're

    3   talking about 20 witnesses, maybe not.          And so that's the only

    4   thing I would ask.

    5              Your Honor, just in terms of another date to meet

    6   before March, we are going to ask that we meet before then,

    7   again, to discuss maybe the severance motions and some other

    8   issues on another date.

    9              THE COURT:    Right.

  10               MS. NECHELES:      But I don't need to raise that right

  11    now.

  12               THE COURT:    No, that's all right.       That's fine.

  13               MS. NECHELES:      And the severance motions, we will be

  14    filing we expect tonight ours and I think the government will

  15    be filing in a week, and there's issues about timing and the

  16    privilege issues that the government raised.         So we would ask

  17    maybe in a week and half or two weeks to be able to meet with

  18    Your Honor again.

  19               THE COURT:    I think there is an issue about pushing

  20    back the date for all the motions by two days and the defense,

  21    some of the defense lawyers have objected.         Is that right?

  22               MS. PENZA:    That's correct, Your Honor.

  23               MS. NECHELES:      I think that the only -- we, with

  24    respect to this, we don't have any problem with giving the

  25    government two more days on responding to this.            We don't have



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 71 of 77 PageID #: 7393


                                                                                71


    1   any problem with giving the government two days to respond to

    2   any of our motions.

    3                I think the only issue was with respect to the

    4   enterprise letter which is not responding to any motions, that

    5   we're so concerned about the timing, that we would ask that

    6   that date not be pushed back but the others, obviously we get

    7   more time so if the government needs two more days to respond,

    8   we have no objection.

    9                MS. PENZA:    Your Honor, the government believes it's

  10    unreasonable, given how compressed the schedule is, to have

  11    us, having less time between the deadlines that were set in

  12    place very purposefully for us to respond to their severance

  13    motions and then having our enterprise or other evidence that

  14    our deadline for that be now shorter, two days shorter.

  15                 THE COURT:    Well, it's not two days shorter.      It's

  16    just not two days longer.

  17                 MS. PENZA:    We have two fewer days.

  18                 THE COURT:    Two fewer days.   Well, your application

  19    to set back the deadlines by two days for all of the deadlines

  20    that we have set is granted.

  21                 MS. PENZA:    Thank you, Your Honor.

  22                 THE COURT:    All right.   I am not going to quibble

  23    about this particular issue and that issue.         So we have dealt

  24    with that.

  25                 The next issue is the case has been deemed to be



                       CMH        OCR    RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 72 of 77 PageID #: 7394


                                                                                72


    1   complex for Speedy Trial Act purposes.          Is there any objection

    2   to having that designation continue until March 18th, the date

    3   of final jury selection and trial?

    4              MR. AGNIFILO:      We agree to continue it to March.

    5              THE COURT:    Thank you.

    6              MR. SOLOWAY:       Judge, can I raise one issue?     Since

    7   you're on Speedy Trial now and you seem probably moving toward

    8   the conclusion, there was just one issue I wanted to raise

    9   about the schedule.

  10               THE COURT:    Yes.

  11               MR. SOLOWAY:       And that is simply that when I look at

  12    the schedule, there's no reference to a date for expert notice

  13    and I -- we didn't build that in here.          If the government is

  14    planning on calling any experts, I think we should have put

  15    that in the schedule and have a date for that.

  16               THE COURT:    Why don't you work that out with the

  17    government and send me a letter.

  18               MS. PENZA:    Thank you, Your Honor.

  19               THE COURT:    All right.     Now, so the defense would

  20    like to have a meeting in February and in a couple of weeks?

  21               MS. NECHELES:      Yes, Your Honor.     I don't know

  22    exactly what date the government's brief would be due on the

  23    severance but, or, you know, we can do our reply quickly.           Our

  24    reply is due February 1st right now.

  25               THE COURT:    Is that the pushback date?



                      CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 73 of 77 PageID #: 7395


                                                                              73


    1                MS. NECHELES:      I don't think we need to push that

    2   date back.    If we keep that date, maybe thereafter keep all

    3   the other dates, you know, so I think we could take two days

    4   off of our time for the reply.

    5                MR. SOLOWAY:       Your reply is January 30th.

    6                MS. NECHELES:      So we can go back, go forward on

    7   those dates, Your Honor, and then if we could meet --

    8                THE COURT:    The following week, February 6th, a

    9   Wednesday, at 11 a.m.?

  10                 MS. NECHELES:      Yes, Your Honor.     That's okay.

  11    That's fine with us.       And, Your Honor, on that date, I know

  12    one of the issues that we will be raising is the timetable.

  13    Some of the, some of the defendants are concerned, very

  14    concerned about time.       I know some -- there is a difference on

  15    sort of timing and pushing forward and that will be one of the

  16    issues that will be raised in the severance motion.

  17                 THE COURT:    What is pushing forward?

  18                 MS. NECHELES:      Keeping the current schedule for

  19    trial, Your Honor.     In particular, we're concerned because of

  20    some of the things that we've heard today and other things

  21    about the superseding indictment and it being tied to dates

  22    having to do with the privilege issue.            I want to set that out

  23    in the brief that we will be submitting for Your Honor, some

  24    of the details on that and the concerns that we have about

  25    timing and new charges potentially and how that affects our



                       CMH        OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 74 of 77 PageID #: 7396


                                                                              74


    1   ability to be ready for trial, but we will put that in the

    2   brief.

    3              THE COURT:    That's fine.     Whatever you have to say,

    4   please do, absolutely.

    5              MS. NECHELES:      We will.

    6              THE COURT:    Thank you.

    7              Yes.

    8              MS. PENZA:    Your Honor, the government does feel

    9   strongly that if there's real concerns about timing by the

  10    other defendants that those should be raised now because the

  11    government should not be in a position of drafting our

  12    enterprise and other acts motions and having this compressed

  13    deadline if what the other defendants want is additional time

  14    to review the voluminous discovery, to deal with the privilege

  15    issues, which would be what one would expect normally.

  16               THE COURT:    All right.      We are not going to discuss

  17    that this afternoon, but what I'll do, if anyone has any

  18    concerns about timing, that they provide the Court with a

  19    letter on that subject for their client by this Friday.           That

  20    way, everybody will know everything and then the Court can

  21    deal with it and when we get together on February 6th, if you

  22    haven't resolved all of these issues, whether it is a

  23    superseding indictment or timing issues or evidence issues,

  24    then we can take them up at 11 a.m. on February 6th.

  25               MS. NECHELES:      Your Honor, we intend to put it in



                      CMH       OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 75 of 77 PageID #: 7397


                                                                              75


    1   the brief.    If you would rather we put it in a separate letter

    2   or repeat it, we can do whatever you would like.

    3                THE COURT:    Well, you are going to put something in

    4   a brief but somebody else may want to put it in a letter so I

    5   am giving you the opportunity, put it in a brief, put it in a

    6   letter, but I need to know about this particular subject

    7   matter by this Friday.

    8                MS. NECHELES:      Thank you, Your Honor.

    9                THE COURT:    And that way, everyone will know what

  10    the range of problems might be.

  11                 MS. NECHELES:      Thank you.

  12                 THE COURT:    And because we have so many lawyers

  13    involved in this enterprise, I really want to give you all the

  14    opportunity to speak up and it is better to do it after you

  15    have consulted with your clients and with your colleagues and

  16    your firms and with other counsel for other defendants and you

  17    provide the Court with your collective wisdom.

  18                 MS. NECHELES:      Thank you, Your Honor.     We appreciate

  19    that.

  20                 MR. AGNIFILO:      One last thing, Judge.

  21                 THE COURT:    Sure.

  22                 MR. AGNIFILO:      I appreciate the government offering

  23    to give the 3500 two weeks ahead of time and I think that's

  24    helpful.   What I'm going to do is I'm going to speak to them

  25    just me and them.     I'm going to ask for a little bit earlier



                       CMH        OCR      RMR       CRR    FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 76 of 77 PageID #: 7398


                                                                                76


    1   because I think, you know --

    2                THE COURT:    Don't tell me about it.      I assumed you

    3   were going to do that, it always happens, and you wouldn't be

    4   doing your client a service if you didn't do it.             So I assume

    5   that all of you will be calling and saying it isn't enough

    6   time, we need more notice, and then if you are not happy with

    7   what you hear from the government, you are going to ask me.             I

    8   could write the book on it.        So why don't you just do it and

    9   not worry about it with me right now.          We will resolve this.

  10                 MR. AGNIFILO:      Sounds good, Judge.

  11                 THE COURT:    All right.

  12                 MR. AGNIFILO:      Thank you.

  13                 THE COURT:    Ms. Necheles, more?

  14                 MS. NECHELES:      Yes, Your Honor.

  15                 THE COURT:    You were so quiet, I was sort of worried

  16    about you.

  17                 MS. NECHELES:      Thank you.   I knew that.     Thank you,

  18    Your Honor.

  19                 I don't want to raise it right now but if we could

  20    at the end deal with Ms. Bronfman's bail issues that's pending

  21    in terms of the no contact issue and also Ms. Salzman.

  22                 THE COURT:    Mr. Haddad, my clerk on the case, a

  23    clerk on the case, I've got more than one on the case,

  24    indicated that we were sort of busy getting ready for the oral

  25    argument but that we have all the materials from both sides



                       CMH        OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 761 Filed 07/18/19 Page 77 of 77 PageID #: 7399


                                                                              77


    1   and we will get to it with alacrity.

    2                MS. NECHELES:      Thank you.

    3                THE COURT:    Okay.   Anything else from the government

    4   for today?

    5                MS. PENZA:    Nothing from us, Your Honor.     Thank you.

    6                THE COURT:    Anything else from the defense?

    7                MR. AGNIFILO:      Thank you, Your Honor.

    8                THE COURT:    Okay.   Thank you, everybody.    Have a

    9   good afternoon.

  10                 MS. NECHELES:      Thank you.

  11                 (Matter concluded.)

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       CMH        OCR      RMR       CRR    FCRR
